IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 95-CA-01309-SCT
EX PARTE: JONES COUNTY GRAND JURY, FIRST
JUDICIAL DISTRICT: STATE OF MISSISSIPPI
v.
JEANNENE T. PACIFIC

                                     CONSOLIDATED WITH

                                         95-CA-01383-SCT

EX PARTE: JONES COUNTY GRAND JURY, FIRST
JUDICIAL DISTRICT: STATE OF MISSISSIPPI
v.
JEANNENE T. PACIFIC

DATE OF JUDGMENT:                               09/25/95
TRIAL JUDGE:                                    HON. HARVEY S. BUCK
COURT FROM WHICH APPEALED:                      JONES COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                        WILLIAM HAROLD ODOM
                                                TRAVIS BUCKLEY
ATTORNEYS FOR APPELLEE:                         THOMAS ROYALS
                                                CYNTHIA STEWART
NATURE OF THE CASE:                             CIVIL - OTHER
DISPOSITION:                                    REVERSED AND RENDERED - 12/18/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                 2/12/98




     BEFORE PRATHER, P.J., ROBERTS AND MILLS, JJ.


     PRATHER, PRESIDING JUSTICE, FOR THE COURT:




                                        I. INTRODUCTION

¶1. This case arises from an attempt by the Grand Jury of the First Judicial District of Jones County
to subpoena financial records from the Jones County District Attorney, Jeannene Pacific. The records
at issue related to over $35,000 in expenditures from the Jones County Worthless Check Unit to
Pacific and her staff as "salary supplements" and to various local businesses for the entertainment of
Pacific and her staff.(1)

¶2. Pacific contended that the Grand Jury had been unduly influenced, and successfully moved before
a special judge for a stay in the proceedings of the Grand Jury. In issuing the injunction, the special
judge held that this particular Grand Jury had been unduly influenced, and limited his ruling to that
Grand Jury. The Grand Jury appealed.

¶3. Technically, this case is moot, because the trial court's injunction only applied to that particular
Grand Jury, which has since been discharged. However, this Court finds that this situation is capable
of repetition, yet evading review. Therefore, this opinion is written primarily to guide the trial court,
should this situation reoccur. The only issue addressed herein is the propriety of the injunction.

¶4. This Court notes with appreciation the service of the special judge in disposing of this difficult
and unusual case. However, this Court holds that a Grand Jury cannot be enjoined from conducting
lawful investigations and deliberations. This is particularly true in the case sub judice, because the
Grand Jury is obligated by the State Constitution and the Mississippi Code to consider charges
against public officials and to investigate the expenditure of county funds. Furthermore, because the
proceedings of the Grand Jury are secret, there is no indication that the Grand Jury's subpoena related
to an investigation of Pacific specifically.

             II. STATEMENT OF THE CASE AND CHRONOLOGY OF EVENTS

¶5. This case evolves from a complex set of facts surrounding Pacific's alleged mishandling of over
$35,000 from the Jones County Worthless Check Unit. These expenditures had been the subject of
numerous investigations, including investigations by the State Auditor's Office, the Attorney
General's Office, a Special Grand Jury in the Second Judicial District of Jones County [hereinafter the
Laurel Grand Jury], and the Laurel Leader-Call newspaper. These investigations led to personality
conflicts between Pacific and numerous others. Those conflicts created the backdrop against which
the case sub judice occurred.

¶6. The record reflects that, in October, 1994, the State Auditor's Office investigated the
expenditures and determined that Pacific and her staff should repay the money. Pacific and her
Assistant repaid approximately $30,000; however, at the time of the hearing at issue, some money
disbursed as a "salary supplement" to one of Pacific's investigators remained outstanding.(2) The State
Auditor did not recommend criminal prosecution regarding the misuse of these funds.

¶7. In February, 1995, Attorney Travis Buckley filed a civil lawsuit against Pacific on behalf of his
client, Jeff Pittman (as a taxpayer), and demanded repayment of the Worthless Check Unit's funds.
Jeff Pittman is the son of Tom Pittman. On February 27, 1995, the Grand Jury of the First Judicial
District of Jones County [hereinafter the Ellisville Grand Jury] was duly empaneled, and Tom Pittman
was appointed Foreman.

¶8. On March 1, 1995, Pacific moved to dismiss Pittman as Grand Jury Foreman and alleged that he
was biased against her.(3) Pacific also moved for Circuit Judge Billy Joe Landrum to recuse himself
from hearing the motion to dismiss Pittman as Grand Jury Foreman. The record evinces some
possible sources of tension between Pacific and Judge Landrum.(4) Indeed, in a related case, the
special judge convicted Pacific of criminal contempt for making derogatory comments regarding
Judge Landrum.(5)

¶9. Judge Landrum denied Pacific's motion to recuse himself from hearing Pacific's motion to remove
the Grand Jury Foreman. Thereafter, a hearing was held on Pacific's motion to have Pittman removed
as Grand Jury Foreman, and Attorney Travis Buckley(6)appeared as an amicus curiae. The motion
was denied.(7)

¶10. On August 8, 1995, the Ellisville Grand Jury issued a subpoena to Pacific for "[a]ny and all
records sent to the State Auditor's Office, including but not limited to forms submitted to State
Auditor on a timely basis reflecting expenditures as it pertains to the bad check unit, and copies of
any and all receipts and expenditures relating to the bad check unit." The subpoena was to be
complied with on or before August 14, 1995.

¶11. On August 11, 1996, Pacific moved to quash the Grand Jury subpoena, and alleged that the
checks issued on the Worthless Check Unit's account were all executed in the Second Judicial
District of Jones County. Pacific further contended that the matter had already been investigated by
the Laurel Grand Jury (which returned no bill against Pacific). Therefore, Pacific argued that the
Ellisville Grand Jury was collaterally estopped from investigating her. In a separate filing, Pacific also
moved to recuse Circuit Judge Landrum from hearing the motion to quash the subpoena. Judge
Landrum granted the motion to recuse, and this Court appointed a special judge to consider the
matter.

¶12. On September 1, 1995, Pacific petitioned the trial court to stay temporarily and permanently
further proceedings against her by the Ellisville Grand Jury. She again alleged that the transactions
involving the funds from the Worthless Check Unit took place in the Second Judicial District and not
the First Judicial District of Jones County. She also repeated her contention that the matter had
already been investigated by the Laurel Grand Jury, and no indictment was issued.

¶13. In addition, Pacific claimed that Tom Pittman (member and previous Foreman of the Ellisville
Grand Jury) was biased and prejudiced against her, and Pittman only resigned as Grand Jury Foreman
as part of a sham to "pretend fairness toward" her. She also alleged that the Ellisville Grand Jury had
no prosecutor directing it(8) and had been run by Judge Landrum. She further contended that
Attorney Buckley "may well be advising Pittman and, therefore, the Grand Jury. Buckley has been
seen meeting with Judge Landrum at critical times in the Ellisville investigation."

¶14. Furthermore, Pacific claimed that "Pittman may try to manipulate the [Ellisville] Grand Jury in
such a way as to have her indicted without all members being present or by other device." Pacific
alleged that she would not be given a chance to defend herself before the Ellisville Grand Jury. She
argued that she could not do her job as District Attorney because she was "being harassed" by the
"illegally managed" Ellisville Grand Jury;

¶15. That same day, Pacific amended and supplemented her petition to stay the proceedings of the
Grand Jury. She alleged that the Grand Jury had been improperly influenced, citing Hood v. State,
523 So. 2d 302 (Miss. 1988). In support of both the motion to stay and the amended/supplemental
motion to stay, Pacific filed the affidavit of Talitha Hendry, an employee of the Jones County District
Attorney's Office. On August 14, 1995, the date Pacific's subpoena was to have been returned,
Pacific had posted Hendry "outside [the door of the Ellisville Grand Jury room] where [Hendry]
could hear." Hendry's affidavit contained a summary of those who entered and exited, what items
they had in their possession, and how long they stayed in the Grand Jury room that day.

¶16. On September 8, 1995, the special judge began conducting hearings on Pacific's various
motions. The hearings were concluded September 14, 1995, and the special judge ruled that the
motion to quash the subpoena was moot because the date had passed for return of the subpoena. The
special judge granted Pacific's motion to stay the proceedings of the Ellisville Grand Jury, and issued
the following bench ruling:

     Now the Court finds that if a crime was committed, and I am not judging whether it was or not,
     but if a crime was committed of larceny or embezzlement, in this Court's opinion it was
     committed in the Second District of Jones County, and that's where it should have been tried, or
     should be tried.

     The Court further finds that there has been some undue influence presented to the present grand
     jury, and if it was not contaminated by that it probably has certainly been contaminated by these
     hearings.

     The Court would order that that grand jury not to proceed further on this case -- the case of the
     District Attorney and the funds.

     Now this is not working any hardship on the Court because the Court can discharge that grand
     jury and empanel another grand jury whenever they want to. . . .

     And they can empanel a grand jury in this district if they think it should be presented here, but I
     understand it has been presented here at one time. I think the Court is free to empanel another
     grand jury whenever and wherever he would like, but I would not permit this presently
     constituted grand jury of the First District to proceed further on this case.

     That's the subject of my order there.

Thereafter, the special judge issued his order permanently enjoining the then "present" Ellisville
Grand Jury from "further investigation of Jeannene Pacific and her office involving checks written
from accounts of the Bad Check Unit."

¶17. The Grand Jury moved for reconsideration or, alternatively to, strike a portion of the injunction.
The Grand Jury alleged that the trial court was without jurisdiction to hear and consider Pacific's
motion to quash, because Pacific had no standing to contest the deliberations of the Grand Jury prior
to the return of a report or an indictment. In the alternative, the Grand Jury moved to strike the
portion of the restraining order which provided that venue for any crime involving the money from
the Worthless Check Unit would properly be the Second Judicial District of Jones County -- and not
the First Judicial District of Jones County.(9)

¶18. Prior to the special judge's ruling on the motion to reconsider, the Grand Jury filed a notice of
appeal on October 31, 1995. On November 17, 1995, the special judge denied the motion to
reconsider. On November 27, 1995, the Grand Jury filed a second notice of appeal. On March 15,
1996, this Court consolidated the two "cases" that resulted from the filing of two notices of appeal.
There is actually only one case before this Court with regard to this matter, and it raises the following
question for consideration:

WHETHER THE TRIAL COURT ERRED IN PROHIBITING THE GRAND JURY OF THE
FIRST JUDICIAL DISTRICT OF JONES COUNTY FROM CONSIDERING ANY CLAIM
OF CRIMINAL CONDUCT BY THE JONES COUNTY DISTRICT ATTORNEY?

                                        III. LEGAL ANALYSIS

¶19. Initially, Pacific contends that the Grand Jury has no standing to appeal the trial court's ruling in
this case. Specifically, Pacific argues that, as this case arose from her citation for criminal contempt,
she is the only person with a right to appeal. This argument does not accurately reflect the record,
which very clearly indicates that the appeal sub judice arose from the injunction of the Grand Jury --
and not the contemporaneous hearings on the criminal contempt matter.

¶20. Pacific also argues that the Jones County Grand Jury is not an identifiable appellant. However,
Pacific had no difficulty in identifying this entity for purposes of petitioning the trial judge to enjoin
the Grand Jury from investigating her, which petition instigated this entire course of events.

¶21. Pacific argues that the Jones County Grand Jury cannot appeal the ruling in this case because
Miss. Code Ann. § 99-35-103 only allows the State to appeal in a criminal case under the following
inapplicable circumstances: a) from a judgment sustaining a demurrer to, or a motion to quash an
indictment, or an affidavit charging a crime; b) from a judgment actually acquitting the defendant
where a question of law has been decided adversely to the State or municipality; and, c) from a ruling
adverse to the State or municipality in every case in which the defendant is convicted and prosecutes
an appeal. See Miss. Code Ann § 99-35-103 (Supp. 1996).

¶22. This same argument was raised in State v. Burrill, 312 So. 2d 1 (Miss. 1975), in which the State
sought to appeal the trial judge's ruling that (upon the request of someone investigated by the Grand
Jury) a stenographer could be brought into the Grand Jury room to transcribe the proceedings
regarding the investigatee. This Court held that the provisions of Miss. Code Ann. § 99-35-103 only
applied "where there is an actual prosecution of a criminal cause to final judgment. Other than in
criminal causes, the state has the same right as any other litigant to prosecute an appeal under the
general appeals statute." Burrill, 312 So. 2d at 3. See also Miss. Const. Art. 3, § 24 (1890) ("All
courts shall be open; and every person for an injury done him in his lands, goods, person, or
reputation, shall have remedy by due course of law, and right and justice shall be administered
without sale, denial, or delay.").

¶23. Applying the reasoning in Burrill, it seems clear that the State may appeal this injunction
imposed on the Grand Jury. This is particularly true, in view of § 175 of the Mississippi Constitution
of 1890 (which provides that "[a]ll public officers, for wilful neglect of duty or misdemeanor in
office, shall be liable to presentment or indictment by a grand jury") and Miss. Code Ann. § 13-5-47
(3) (which mandates that the Circuit Judge "particularly charge" the Grand Jury "concerning
enforcement" of the statutes regarding "assessment, collection and disbursement of the public
revenues, both state and county"). See Also 38 Am. Jur. 2d § 26 ("An investigation by a grand jury,
when directed by the court, involves all the powers and incidents necessary to complete inquiry into
the subject matter in charge.") and § 27 ("The grand jury's investigation and full duty are not
performed unless and until every clue has been run down and all witnesses examined in every proper
way to find out if a crime has been committed, and to charge the proper person with the commission
thereof.").

¶24. This case involves a possible investigation of the District Attorney, who in Burrill, instigated the
appeal of the trial judge's ruling on behalf of the State. However, had any other public official in
Jones County successfully sought to enjoin the Ellisville Grand Jury's investigation of himself or
herself, Pacific could have appealed such an injunction on behalf of the State. Therefore, the situation
is no different, just because the District Attorney might have been the subject of the Grand Jury's
investigation.

¶25. Pacific also claims that the appeal as moot. Because the Grand Jury at issue has already been
finally discharged, this issue is, indeed, moot. "However, the doctrine which prevents adjudication of
moot cases provides an exception for those cases which are capable of repetition yet evading
review." See Mississippi High School Activities Ass'n, Inc. v. Coleman, 631 So. 2d 768, 772 (Miss.
1994).

¶26. It is conceivable that Pacific could be investigated by a future Grand Jury and that she could
attempt to stay the proceedings of that Grand Jury. It is also conceivable, that, by the time an appeal
from such an action could be heard, the Grand Jury at issue would already have been released from
service. For these reasons, this Court will consider the merits of this appeal, under the auspices of
Coleman. See Id.

WHETHER THE TRIAL COURT ERRED IN PROHIBITING THE GRAND JURY OF THE
FIRST JUDICIAL DISTRICT OF JONES COUNTY FROM CONSIDERING ANY CLAIM
OF CRIMINAL CONDUCT BY THE JONES COUNTY DISTRICT ATTORNEY?

¶27. The only issue of merit in this case is whether the trial judge had the authority to enjoin the
Ellisville Grand Jury from considering any claim that District Attorney Pacific had committed criminal
acts. This is a case of first impression, in which a District Attorney successfully sought to enjoin the
Grand Jury from what are supposed to be secret deliberations, based upon the District Attorney's
belief that the Grand Jury did not like her and might indict her.(10)

¶28. Despite the District Attorney's beliefs to the contrary, this Court "must indulge the presumption
that the Grand Jury is composed of men [and/or women] who have a reasonable degree of
intelligence and would perform their duties in accordance with the law and the evidence before
them." Mosley v. State, 396 So. 2d 1015, 1019 (Miss. 1981).

¶29. Furthermore, as stated earlier, § 175 of the Mississippi Constitution of 1890 provides that "[a]ll
public officers, for wilful neglect of duty or misdemeanor in office, shall be liable to presentment or
indictment by a grand jury." Moreover, Grand Juries are statutorily charged to investigate possible
violations of statutes related to the expenditure of county funds. See Miss. Code Ann. § 13-5-47(3).
That the District Attorney would seek to enjoin the Grand Jury from performing its constitutional and
statutory duty is quite unprecedented.
¶30. Moreover, there is nothing in the record to indicate that the Grand Jury actually was
investigating Pacific, and there likely never would be such evidence, since Miss. Code Ann. § 13-5-
61 (Supp. 1996) provides that such information is secret (at least until six months after final
adjournment of the Grand Jury). See also Mississippi Uniform Circuit and County Court Rule 7.04
(Grand Jury secrecy).

¶31. In addition, a long line of Mississippi caselaw prohibits a trial judge from singling out a
particular defendant in the Grand Jury charge. See Hoops v. State, 681 So. 2d 521, 524-25 (Miss.
1996); Necaise v. Logan, 341 So. 2d 91, 93 (Miss. 1976); Fuller v. State, 37 So. 749, 750 (1905);
and Blau v. State, 34 So. 153, 156 (1903). Common sense dictates that, if a judge cannot charge the
Grand Jury to investigate and/or indict a particular individual, then a judge cannot charge the Grand
Jury not to investigate and/or indict a particular individual -- in this case, the District Attorney.

¶32. Finally, although there is no case on point, some general statements of law are particularly
pertinent:

     A grand jury has broad investigative power and wide latitude in conducting an investigation,
     and is the decision maker in exercising its powers. . . .

     A grand jury has a responsibility to thoroughly investigate the matters before it. The grand jury
     need not specify the particular crime or person to be investigated. . . .

     A grand jury need not demonstrate any reason for investigating anyone. . . .

     The law presumes, absent a strong showing to the contrary, that a grand jury acts within the
     legitimate scope of its authority. It has been held that a mere witness does not have standing to
     contend that a grand jury is exceeding its jurisdiction.

     ***

     The court generally will not interfere with the grand jury in the absence of a strong reason for
     doing so. The grand jury must be free to pursue its investigations unhindered by external
     influence or supervision so long as it does not trench on the legitimate rights of any witness
     called before it. The court generally cannot limit the grand jury, its legitimate investigation,
     interfere with its investigatory function, control the nature of its investigation, prohibit
     consideration of offenses within any particular class of crimes, stay its proceedings, dismiss a
     matter, or do various other things.

     ***

     It has been said that a grand jury witness is not entitled to challenge the authority of the court
     or of the grand jury . . . to object to the jurisdiction of the grand jury, to take exception to the
     jurisdiction of the grand jury over the particular subject matter that is under investigation, or
     to set limits to the investigation that the grand jury may conduct.

38A C. J. S. §§ 76, 78, 131 (emphasis added) (footnotes omitted)

¶33. For all these reasons, the injunction imposed on the Ellisville Grand Jury was improper.
Although that Grand Jury has already been discharged, this opinion is written in order to provide
guidance, should a similar situation arise in the future.

                                        IV. CONCLUSION

¶34. The injunction of the Grand Jury in this case was improper. Furthermore, this Court is
concerned that a District Attorney would demonstrate such disrespect for the legal system. Pacific's
behavior, as presented in the record of this case, raises serious ethical questions. These actions
include her comments about a Circuit Judge and her subsequent criminal contempt conviction; her
questionable expenditure of public funds; her public disclosure of matters to be presented to the
Grand Jury; and, her apparent interference with the proceedings of a duly empaneled Grand Jury.
Based on these concerns, Pacific's actions are hereby referred by this Court to the Mississippi Bar
Association for investigation and appropriate disciplinary action. The Supreme Court Clerk is
instructed to submit this matter to the Mississippi Bar Association's Committee on Professional
Responsibility and Complaint Counsel.

¶35. REVERSED AND RENDERED.

LEE, C.J., SULLIVAN, P.J., PITTMAN, BANKS, ROBERTS, SMITH AND MILLS, JJ.,
CONCUR. McRAE, J., CONCURS IN RESULT ONLY.




1. Miss. Code Ann. § 97-19-77 (Supp. 1996) provides that the money collected by District Attorneys
as a service charge for pursuing worthless check complaints

     may be expended by the district attorney for any of the purposes authorized for the expenditure
     of money under Section 25-31-8, Mississippi Code of 1972 or for any law enforcement related
     purpose including, but not limited to, the purchase of equipment and supplies and the payment
     of training costs for any local law enforcement agency within the district attorney's judicial
     district at the discretion of the district attorney.

Miss. Code Ann. § 97-19-77 (Supp. 1996).

The statutorily approved expenditures authorized in Miss. Code Ann. 25-31-8 include the following:

     necessary expenses of operating the office of the district attorney, including stenographic help,
     and other items and expenditures necessary and incident to the investigation of criminal cases,
     the general expenses of the office of the investigation of criminal cases, the general expenses of
     the office of the district attorney for preparing and/or trying felony cases and all other cases
     requiring the services of the district attorney.

Miss. Code Ann. § 25-31-8 (Supp. 1996).

This opinion does not speak to the merits of the claims that Pacific's expenditures were unauthorized
by law. However, this case does demonstrate the potential for abuse under the current statutory
scheme. This Court suggests that the Legislature promulgate more specific guidelines for spending
these funds. Such guidelines would allow for uniformity and accountability in the manner in which
these monies are used by District Attorneys throughout the State; a reduction in the potential for
abuse of discretion in expending these funds; and, an increase in public confidence in the District
Attorney's Office.

2. Pursuant to statute, Pacific earned $72,000 per year, before the salary supplements. Pacific
eventually requested an Attorney General's opinion regarding the salary supplement given to her
investigator from the Worthless Check Unit. The opinion held that the supplement was improper, and
Pacific "immediately stopped it."

3. Several months before the Grand Jury was empaneled, Pittman made statements to the local press
comparing Pacific to a bank robber and asking for her resignation. Pacific alleged "that Mr. Pittman
would use his advantage as Foreman to conduct an investigation of Jeannene Pacific and that said
investigation would be based on personal bias, prejudice, and ill-will toward" Pacific. Pacific also
alleged that Pittman might be called as a witness before the Grand Jury on other unrelated criminal
matters. There was also evidence of prior friction between Pittman and Pacific with regard to the
operation of Pittman's Ellisville pawn shop.

4. Specifically, Pacific testified that, shortly after her first election in 1992, she prosecuted a
manslaughter case against a local junior-college student. After Judge Landrum imposed the sentence
in that case, Pacific told a local newspaper reporter that "had [she] been asked in regard to a
sentence, [she] would have recommended the maximum [sentence, which was considerably greater
than that imposed by the Circuit Judge]."

According to Pacific, Judge Landrum was thereafter openly hostile to her and her staff in the
courtroom. However, many witnesses testified that Judge Landrum had not been hostile to Pacific,
including: Attorney Buckley, Former Circuit Judge James Hester, Attorney James Dukes, Bailiff
Charles T. Daley, and Probation Officer Charles Bunnell.

There was ample evidence that Judge Landrum's courtroom demeanor was professional and
accommodating towards Pacific and all others who practiced before him. In fact, Pacific's perception
of this alleged hostility was the only evidence in the record that such hostility existed. On the other
hand, there is evidence that Pacific did not afford Judge Landrum respect.

5. The contempt conviction was based on the testimony of a woman whose nephew Pacific had
prosecuted for burglary. Although the nephew had been convicted, no sentence had been issued. The
nephew's impending sentence weighed heavily on the woman's terminally ill father, and she initiated
contact with Pacific to find out why there had been a delay in the imposition of sentencing. Pacific
stated her belief that Judge Landrum had been "paid off" in the matter of the sentencing of the
woman's nephew; Pacific also stated that she "knew" Judge Landrum had been "paid off" in the
sentencing matter of the junior-college student, but she could not prove it.

Thereafter, in an audiotaped conversation with Suzanne Monk of the Laurel Leader-Call, Pacific
stated that the matter was under investigation, and that it would be presented to a local Grand Jury at
the proper time. See Mississippi Uniform Circuit and Chancery Court Rule 7.04 ("No . . . district
attorneys . . . shall announce to any unauthorized person what the grand jury will consider in its
deliberations. If such information is disclosed, the disclosing person may be found in contempt of
court punishable by fine or imprisonment.").

Based on this evidence, the special judge convicted Pacific of contempt, fined her $400, and
sentenced her to serve five months in the Jones County Jail. The prison sentence was suspended on
the condition that Pacific publicly and sincerely apologize to Judge Landrum for her comments.

The contempt conviction is not an issue in this appeal; however, it does illustrate why Pacific wished
to have Judge Landrum recused from hearing her motion to dismiss Pittman as Grand Jury Foreman.
In addition, the record of Pacific's actions underlying the contempt conviction is noteworthy, because
these actions raise ethical concerns.

6. There is also evidence of friction between Pacific and Buckley. As stated earlier, Buckley
represented a client who sued Pacific civilly for the repayment of the misappropriated Worthless
Check Unit funds. In addition, Pacific unsuccessfully moved to have Buckley dismissed as defense
counsel in four unrelated criminal matters because Buckley had requested records regarding the
Worthless Check Unit in discovery in those cases. Buckley admitted that he was "openly hostile" to
Pacific and that he thought she was guilty of grand larceny or embezzlement.

7. Subsequently, Pittman voluntarily resigned as Grand Jury Foreman and was replaced by Foreman
Odell Johnson.

8. It should be noted that the Grand Jury may properly convene without inviting the District Attorney
to attend its deliberations. See Necaise v. Logan, 341 So. 2d 91, 94 (Miss. 1977) (citing Miss. Code
Ann. § 25-31-13 (1972) (The district attorney shall attend . . . the grand jury whenever he may be
required by the grand jury. . . .")).

9. There was evidence that the checks issued on the Worthless Check Unit's account were all
executed in the First Judicial District of Jones County. However, the money in the Worthless Check
Unit's account came from the people who wrote bad checks in any area of Jones County. There was
ample testimony that the "bad check cases" were prosecuted in both the First and Second Judicial
Districts of Jones County. In addition, there was evidence that the checks were drawn on an account
with the M & M Bank in Ellisville and delivered to merchants in Ellisville, which is in the First
Judicial District of Jones County.

10. Pacific correctly notes that an indictment may be quashed where undue influence has been exerted
upon the Grand Jury and cites Hood v. State, 523 So. 2d 302 (Miss. 1988). In Hood, an unflattering
opinion written by a federal court judge in a related action against the accused was presented to the
Grand Jury, and this Court held that the indictment should have been quashed because of this undue
influence. However, in the case sub judice, no indictment had been issued. Rather, Pacific's actions
were calculated to prevent the Grand Jury from investigating and/or indicting her. Therefore, Hood is
distinguishable from the case at hand. Because no indictment had issued, Pacific's actions were
premature, and the proposition of law outlined in Hood is inapplicable.

It is ironic, however, that Pacific asserts that the Grand Jury was unduly influenced, when such
influence is exactly what Pacific sought from the trial judge on her behalf in this case.

     Without [the Grand Jury's] previous action no person can be put to trial for an infamous crime
     in this state. In other words, those who are guilty of such crimes can be brought to trial only
     through the diligence of the grand jury in the exercise of its full freedom of action, and they can
     escape being rendered subject to prosecution only through its dereliction. But its proper
     function is not only that of returning indictments in proper cases, but also of protecting the
     citizen against unwarranted accusations--acting in both instances upon its own responsibility,
     unmoved by public clamor and unawed by power. If the grand jury is to serve its rightful
     purpose as an institution of the people, safeguarding both the welfare of the public and the
     rights of the citizen, its deliberations must remain unhampered either by the presence or
     influence of those in positions of high authority and all others who have no duties to perform in
     connection with its secret inquests.

Sanders v. State, 22 So. 2d 500, 502 (Miss. 1945).